DETAILED ACTION
Claims 2-21 are pending.
Priority: 2/17/2015(Foreign)
Assignee: Toshiba


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2-21 are allowed based on prior art. The following is a statement of reasons for the indication of allowable subject matter. Claims 2 and 21 each contain the following limitations:
“…A memory system comprising: a nonvolatile memory which comprises a plurality of memory block groups, the plurality of memory block groups including first plural memory blocks, second plural memory blocks, and plural input memory blocks corresponding to the first and second plural memory blocks; and a controller which controls the nonvolatile memory and comprises a memory and a buffer memory, wherein the memory stores management data including a first relationship between the first and second plural memory blocks and the plural input memory blocks, and a 
A related prior art is Ito et al.(20120137057) where the memory device has several memory blocks (A) for storing data, and a buffer for storing data temporarily. A controller writes the write-in data in the buffer, when the write-in data erased from a block which is to be re-written with respect to a write-in command from a host device e.g. digital camera is below a predetermined size. The data-writing speed can be improved since the house-moving processing is reduced by storing data in the buffer rather than the other memory blocks. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132